Citation Nr: 0402757	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-06 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1964 to October 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the RO.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required.  



REMAND

The veteran contends that service connection should be 
granted for PTSD.  A November 2001 VA domiciliary discharge 
summary indicates a diagnosis of PTSD.  Conversely, an April 
2002 VA examination report states that the veteran did not 
manifest PTSD.  

However, the examiner specifically noted that the veteran's 
claims folder was not available for review, and that such 
review would help ascertain or corroborate current diagnostic 
impressions.  The Board therefore concludes that an 
additional VA examination, based on the entire evidence of 
record, is necessary  prior to further appellate 
consideration of the veteran's claim.  

The Board notes that the veteran has indicated his receipt of 
Social Security Administration (SSA) benefits.  As records 
supportive of the veteran's claims might be in the possession 
of the SSA, the RO should obtain any records pertaining to 
the veteran's receipt of SSA disability benefits, to include 
the medical records on which the SSA's disability 
determination was made.  

In November 2003 the veteran forwarded a statement directly 
to the Board in which he indicated that he was receiving 
treatment at the Tucson, Arizona VA Medical Center.  Records 
of this current treatment should be associated with the 
claims folder.  

It is also noted that in December 2003, the Board received a 
statement from a service colleague of the veteran.  The 
author described an attack on the veteran by other service 
members perpetrated during the veteran's active service.  

The Board also received medical records from Bath, New York 
VAMC. The veteran has not waived initial RO review of this 
evidence.  As such, remand is required in order to afford the 
RO an opportunity to adjudicate the veteran's case in light 
of this new evidence.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:
 
1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  In any event, the 
RO should obtain all treatment records 
from the Tucson, Arizona VAMC.  

3.  The RO should obtain from the SSA a 
copy of its decision awarding the 
veteran's disability benefits and of the 
records upon which the determination was 
based.  The SSA should also be requested 
to provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature, extent and etiology of any 
currently present PTSD.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The complete rationale for 
all opinions expressed should also be 
provided.  

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Following completion of all possible 
development requested hereinabove, the RO 
should readjudicate the issue on appeal.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


